   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                  Page 1 of 8 PageID 327


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

COVENANT HEALTH SYSTEM,         §
                                §
            Plaintiff,          §
                                §
       vs.                      §                              Civil Action No.
                                §                              5:19-CV-103-H
GROUP & PENSION ADMINISTRATORS, §
INC., et al                     §
                                §
            Defendants.         §

            Plaintiff Covenant Health System’s Opposition to the Plan Defendants’
                               FRCP 12(b)(6) Motion to Dismiss

To the Honorable United States District Court Judge:

        Plaintiff Covenant Health System (“Covenant”) opposes the FRCP 12(b)(6) Motion to

Dismiss (Doc. 25) filed by Defendants Western Dairy Transport, LLC; the Western Dairy

Transport, LLC Pre-Tax Premium Plan; Friona Industries, LP; the Friona Industries, LP

Employee Benefit Plan; Lori’s Gifts, Inc.; the Lori’s Gifts Employee Health Plan; Santa Rosa

Telephone Cooperative, Inc.; and the Santa Rosa Telephone Cooperative, Inc. Health Care

Benefits Plan (collectively, the “Plan Defendants”), and respectfully would show the following:

                                                     I.

                                                Introduction

        The Plan Defendants’ motion to dismiss is copied verbatim from the FRCP 12(b)(6)

motion to dismiss (Doc. 11) previously filed by Defendant Group & Pension Administrators, Inc.

(“GPA”), with only a handful of exceptions. Therefore, for the sake of efficiency, Covenant

incorporates by reference its opposition to GPA’s motion to dismiss (Doc. 21), which applies

with equal force to the Plan Defendants’ motion. Covenant will only specifically address the

points that differ between the motions to dismiss filed by GPA and the Plan Defendants.



                                                     1
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                Page 2 of 8 PageID 328



        As Covenant did in response to GPA’s motion to dismiss, it concedes that its breach of

contract claim based on its patients’ Consents of Admissions can be dismissed because the Plan

Defendants are not parties to those agreements. However, the remainder of Covenant’s claims

against the Plan Defendants are valid and adequately pleaded.

                                                  II.

                                         Argument & Authorities

    A. ERISA § 502(a)(1)(B)

        Unlike GPA, the Plan Defendants do not dispute that they are proper defendants to

answer for Covenant’s claim for plan benefits pursuant to ERISA § 502(a)(1)(B). Their only

argument for dismissal of this claim is that the hospital supposedly “admits the benefits were

paid as required by the Plan documents,” Doc. 25 at p. 14, which, for the reasons previously

discussed in Covenant’s opposition to GPA’s motion to dismiss, simply is not true. See Doc. 21

at pp. 6-7.

    B. Unjust Enrichment/Quantum Meruit

        Just as GPA argued that the First Amended Complaint (the “FAC”) fails to state a claim

against it for unjust enrichment/quantum meruit because Covenant supposedly did not provide

the hospital services in question for GPA’s benefit, the Plan Defendants argue that the FAC fails

to state a claim against them for unjust enrichment/quantum meruit because Covenant

supposedly did not provide the hospital services in question for their benefit.      Covenant’s

response to GPA’s argument applies equally to the Plan Defendants’ argument, because GPA

was acting as the plans’ third-party administrator and agent when it impliedly requested that

Covenant render services to plan members and represented to Covenant that the members had

full coverage for the services rendered by Covenant under the plans. See Doc. 21 at pp. 7-9.



                                                   2
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19               Page 3 of 8 PageID 329



Thus, Covenant rendered services under such circumstances that reasonably notified the Plan

Defendants that Covenant, in performing the services, expected to be paid by the plans for the

services rendered.

        The Plan Defendants further argue that “[a]ny contention that GPA benefitted from the

services provided to and for the Patients … would … result in the cause of action being conflict

preempted by ERISA,” because it supposedly would “relate to” an ERISA employee benefit

plan. Doc. 25 at pp. 9-10. It is unclear what this argument has to do with Covenant’s unjust

enrichment/quantum meruit claim against the Plan Defendants, as opposed to GPA. In any

event, Covenant’s claim (whether against GPA or the Plan Defendants) is not ERISA-preempted

because it implicates Defendants’ independent legal obligations not to falsely represent approval

of hospital services and not to refuse to pay for approved, valuable services rendered to the

plans’ members. Such duties are not derivative of or dependent on the terms of an ERISA plan,

because there is no need to consult any of the underlying plan documents to determine the

“reasonable value” of Covenant’s services.

        The crux of Covenant’s unjust enrichment/quantum meruit claim is that the hospital

provided valuable healthcare services to plan members (who pay premiums to the plans in

exchange for healthcare coverage) based on GPA’s implied requests on behalf of the Plan

Defendants that Covenant render the services, with the expectation of being paid for same, and

now Defendants refuse to pay a reasonable fee for such services. See Doc. 9 at ¶¶ 19 and 26.

Covenant would not have agreed to provide healthcare services to plan members had it known

that the reimbursement rate would be unreasonably low.

        Transitional Hosp. Corp. v. Blue Cross & Blue Shield, Inc., 164 F.3d 952 (5th Cir. 1999)

is analogous. There, a participant in an ERISA plan was an inpatient at a hospital. Prior to the



                                                3
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                Page 4 of 8 PageID 330



patient’s admission, the hospital contacted Blue Cross concerning the extent of the patient’s

coverage, just like Covenant alleges it verified coverage with the Plan Defendants’ third-party

administrator and agent, GPA, prior to rendering healthcare services to the plan members at issue

here. Blue Cross informed the hospital that it would be reimbursed 100% after exhaustion of the

patient’s Medicare benefits. However, when presented with the hospital’s bill, Blue Cross

claimed that the hospital was only entitled to collect approximately one thousand dollars, a de

minimus amount compared to the total bill. The hospital sued Blue Cross alleging a variety of

state law claims and Blue Cross removed on ERISA preemption grounds. Blue Cross later

moved for summary judgment on the ground that the state law claims were preempted. The

district court granted the motion and the hospital appealed.

        The dispositive issue before the Fifth Circuit was whether ERISA preempted the

hospital’s state law claims relating to Blue Cross’s alleged misrepresentations. The Fifth Circuit

reversed the ruling of the district court, expressly holding that “ERISA does not preempt state

law when the state law claim is brought by an independent, third-party health care provider (such

as a hospital) against an insurer for its negligent misrepresentation regarding the existence of

health care coverage.” Id. at 954. The court explained that state law claims are only preempted

by ERISA when the claim in question is “dependent on, and derived from the rights of the plan

beneficiaries to recover benefits under the terms of the plan,” which the hospital’s state-law

negligent misrepresentation claim was not. Id. at 955; see also Lordmann Enterprises, Inc. v.

Equicor, Inc., 32 F.3d 1529 (11th Cir. 1994) (ERISA does not preempt state law claim of

negligent misrepresentation).

        As was the case with regard to the hospital’s state law negligent misrepresentation claim

in Transitional Hosp., Covenant’s state law unjust enrichment/quantum meruit claim is not



                                                 4
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19               Page 5 of 8 PageID 331



dependent on or derived from the underlying plan members’ rights to recover benefits under the

plans. Covenant’s claim is not preempted by ERISA.

    C. Violations of ACA-Mandated Cost-Sharing Limits

        The Plan Defendants make all the same arguments in favor of dismissal of Covenant’s

claim based on their violations of the ACA-mandated cost-sharing limits that GPA did, except

that they do not dispute that they are proper defendants to answer for ACA violations. The Plan

Defendants’ arguments for dismissal were previously addressed in Covenant’s opposition to

GPA’s motion to dismiss. See Doc. 21 at pp. 9-15.

    D. Breach of the Facility Participation Agreements

        The Plan Defendants’ arguments in favor of dismissal of Covenant’s breach of the

Facility Participation Agreements are identical to GPA’s arguments in its motion to dismiss.

Covenant previously responded to those arguments in its opposition to GPA’s motion to dismiss.

See Doc. 21 at pp. 16-17.

    E. Fraud and Negligent Misrepresentation

        As to Covenant’s fraud and negligent misrepresentation claims, the Plan Defendants

make all the same failure to plead with particularly arguments that GPA did in its motion to

dismiss. Those arguments were previously addressed by Covenant in its opposition to GPA’s

motion to dismiss. See Doc. 21 at pp. 17-19.

        Additionally, the Plan Defendants argue that Covenant’s fraud and negligent

misrepresentation claims are premised on misrepresentations made by GPA, not the Plan

Defendants, and that the hospital does not plead sufficient facts to show that GPA was acting as

their agent when it made those misrepresentations. See Doc. 25 at pp. 11-12. According to the




                                                5
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                   Page 6 of 8 PageID 332



Plan Defendants, “the Hospital offers only the conclusory statement, which is entitled to no

consideration, that GPA was the agent of Defendants.” Id. at p. 12.

          In fact, Covenant pleaded that “[d]uring all material times, GPA has acted as the plan

administrator, claims administrator, or a ‘third party administrator’ ” of the plans at issue. Doc. 9

at ¶ 2.     GPA expressly admits in its motion to dismiss that it is “the third party claims

administrator for the patients’ health plans” for all 71 of the patients at issue. See Doc. 11 at p. 1.

And, tellingly, the same lawyer represents GPA and all eight of the Plan Defendants, presumably

because of their relationship to each other.

          Covenant further alleges that GPA, as the third-party administrator for the health benefit

plans at issue, verified benefits with Covenant personnel, pre-authorized certain claims, accepted

Covenant’s claims, processed claims for payment, repriced claims pursuant to the fee schedule

contract rates in the Facility Participation Agreement, corresponded verbally and in writing with

Covenant collectors regarding the need for medical records or other information to process

Covenant’s claims, and issued checks to Covenant for the services rendered, albeit for less than

what was rightfully owed. Doc. 9 at ¶ 27. As alleged in the FAC, GPA’s misrepresentations to

Covenant that form the basis of its fraud and negligent misrepresentation claims occurred after

Covenant called GPA to verify plan coverage and/or obtain authorization before performing

hospital services to plan members. See, e.g., Doc. 9 at ¶ 19 (alleging that GPA affirmatively

misrepresented, in faxed authorizations and over the phone, that it would reimburse Covenant

“80-100% following application of the deductible,” without qualifying this payment information

with a reference to any allowable or allowed amount); ¶ 26 (“Several times throughout the

course of each of the Defendants’ insureds respective treatments, Covenant called GPA to verify

benefits, confirm network status, and seek authorizations for continued care. At all relevant



                                                  6
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                    Page 7 of 8 PageID 333



times, GPA represented to Covenant that its insureds had full coverage for the treatments and

services rendered by Covenant.”); ¶ 26 (“[A]t no time[] was Covenant advised during the

verifications that referenced based pricing governed the members.”); and ¶ 44 (“At no point

during the verification process did [GPA] explain to Covenant that the healthcare plans

purported to have a limitation or exclusion on benefits whereby the healthcare plans would not

pay more than 112% of Medicare for all of Covenant’[s] services.”).

        The whole point of a third-party administrator, like GPA, is to perform administrative

tasks on behalf of the health benefit plans with which it contracts, including verifying plan

coverage and pre-authorizing services. If the Plan Defendants truly believe that GPA lacked

authority to communicate with Covenant regarding such matters, they can raise that argument in

a motion for summary judgment. However, Covenant plainly has pleaded sufficient facts to

allege a claim upon which relief can be granted against the Plan Defendants, based on GPA’s

misrepresentations to Covenant while acting as their third-party administrator and agent.

    F. Promissory Estoppel

        The Plan Defendants’ argument that Covenant failed to adequately plead the reliance

element of its promissory estoppel claim is identical to the argument raised by GPA in its motion

to dismiss. Covenant previously addressed this argument in its opposition to GPA’s motion to

dismiss. See Doc. 21 at pp. 19-21.

        WHEREFORE, Covenant prays that the Court deny the Plan Defendants’ FRCP 12(b)(6)

motion to dismiss, and grant it all such other and further relief to which it is justly entitled.




                                                   7
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
   Case 5:19-cv-00103-H Document 28 Filed 12/18/19                  Page 8 of 8 PageID 334


                                                Respectfully submitted,

                                                CLARK HILL STRASBURGER




                                                CAROLYN L. DOUGLAS
                                                State Bar No. 24045800
                                                carrie.douglas@clarkhillstrasburger.com
                                                2301 Broadway Street
                                                San Antonio, Texas 78215
                                                (210) 250-6000
                                                (210) 250-6100 Fax

                                                CHARLES “SCOTT” NICHOLS
                                                Texas Bar No. 14994100
                                                snichols@clarkhill.com
                                                ZACHARY W. THOMAS
                                                Texas Bar No. 24070739
                                                zthomas@clarkhill.com
                                                909 Fannin Street, Suite 2300
                                                Houston, Texas 77010-4035
                                                (713) 951-5600
                                                (713) 951-5660 Fax

                                                ATTORNEYS FOR PLAINTIFF
                                                COVENANT HEALTH SYSTEM


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 18th day of December, 2019, a true and
correct copy of the foregoing Opposition to the Plan Defendants’ FRCP 12(b)(6) Motion to
Dismiss was served on all known counsel of record via the CM/ECF system.

        William J. Akins, Esq.
        FISHERBROYLES, LLP
        100 Congress Avenue, Suite 2000
        Austin, Texas 78701



                                                       _____________________________
                                                       Carolyn L. Douglas




                                                  8
Legal\B5471\A59963\4820-7143-0319.v1-12/18/19
